UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2226



WILLIAM D. AMOS,

                                            Plaintiff - Appellant,

          versus


VIRGINIA EMPLOYMENT COMMISSION; DOLORES ESSER,
Commissioner, Virginia Employment Commission;
BILL JACOBS, Assistant Commissioner for Field
Operations, Virginia Employment Commission;
WOODY TUCKER, Chief of Benefits, Virginia
Employment Commission; AUNDY HOLLAND, Regional
Director, Virginia Employment Commission,
Petersburg/Tri-Cities Field Office; LINDA
DANIEL,   Field   Office   Manager,    Virginia
Employment Commission, South Boston Field
Office; KRISTINA SKELDON, Assistant Field
Office   Manager/Hearing   Officer,    Virginia
Employment Commission, Farmville Field Office;
DIANE   WILMOUTH,   Assistant    Field   Office
Manager, Workforce Services Representative,
Virginia Employment Commission, South Boston
Field   Office;   SALLY   HENDERSON,    Hearing
Officer,   Virginia   Employment    Commission,
Lynchburg Field Office; BARBARA WEEKS SMITH,
Hearing    Officer,     Virginia     Employment
Commission, Danville Field Office,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (CA-05-5-JLK)
Submitted:   July 21, 2006              Decided:   August 17, 2006



Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William D. Amos, Appellant Pro Se. Ronald Nicholas Regnery, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           William D. Amos appeals the district court’s orders

denying Amos’ motion to amend, granting Appellees’ motion for

summary judgment, and denying Amos’ motions for reconsideration in

this   civil   action   against   his   former   employer   and   several

individual defendants.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. Amos v. Virginia Employment Comm’n, No. CA-05-

5-JLK (W.D. Va. July 13, Aug. 19 & Sept. 23, 2005).         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -